EXHIBIT 17.2 Saga Energy, Inc. 1509 East Chapman Ave Orange, California 92866 To the Board of Directors of Saga Energy, Inc.: I, Ricardo Hsu, hereby resign as Chief Financial Officer of and as a member of the Board of Directors of Saga Energy, Inc. (the “Company”), effective as of 8:00 A.M., C.S.T., January 4, 2014.As a result of my resignation, I no longer hold any officer, executive, employee or Director position whatsoever with the Company or any of its subsidiaries. Dated:January 4, 2014 Very truly yours, /s/ Ricardo Hsu Ricardo Hsu
